DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 7, 2021, has been entered.
Claims 1, 6-9, 12-14, and 17-18 are amended.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 14, as well as their dependents, are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to claims 1 and 14 have redirected the inventive embodiment from Figure 2A to Figure 4A. The latter embodiment, however, only includes a single blocker plate (480); it does not include the two-piece “blocker plate assembly,” as this feature is exclusive to the embodiment of Figure 2A [0043, 0083]. By reciting the “blocker plate assembly” in the body of a claim directed towards an embodiment which does not include said assembly, claims 1 and 14 improperly contemplate a hybrid construction undisclosed by the original filing. 
Claims 6 and 17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. As discussed above, claim 1 is now directed to the embodiment of Figure 4A. Claims 6 and 17, however, continue to recite features which are exclusive to the embodiment of Figure 2A: first (233) and second (235) blocker plates. By reciting a hybrid embodiment uncontemplated by the original disclosure, claims 6 and 17 stand in violation of 112, first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuki et al., US 2003/0154921, in view of Asakawa et al., US 5,934,856. 
Claims 1, 4: Matsuki teaches a processing system comprising a plasma processing chamber [0081]. In turn, the chamber’s lid assembly includes a first electrode (1), having a plasma cavity, positioned adjacent to a second electrode (2), as well as a gas distribution plate (3) (Fig. 3, [0024-26]). In addition, Matsuki contemplates the use of multiple distribution plates (3), whereby the uppermost plate may be taken as the claimed “blocker plate…positioned between the gas distribution plate and the second electrode” [0026].
Matsuki is silent regarding the layout of the larger system within which the chamber is embedded, but Asakawa illustrates a cluster tool system comprising a transfer chamber (114), a plurality of load lock chambers (130) in selective communication with the transfer chamber, and a plurality of processing chambers (110) coupled to the transfer chamber (Fig. 7). It would have been obvious to situate Matsuki’s chamber within a cluster tool system to augment throughput and processing efficiency.
Lastly, Matsuki’s apparatus is capable of performing etching if supplied with the appropriate processing gases – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claims 2-3: One of Asakawa’s remaining processing chambers is a CVD chamber (16, 27-39).
Claim 5: As delineated by Figure 2, Matsuki’s chamber comprises a volume having a substrate support assembly (4) positioned therein. 
Claim 6: As discussed under the rejection of claim 1, Matsuki avails “one or more” of both plates 2 and 3, thereby generating at least first and second blocker plates.
Claim 7: As defined by claim 5, the “volume” is the space comprising the substrate support assembly. Given that Matsuki forms the plasma within the lid assembly, it is surely “separated from the volume.”
s 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asakawa in view of Aruga et al., US 5,688,331, Bakli et al., US 6,319,766, and Matsuki.
Claims 8, 12-13: Asakawa discloses a processing system comprising a transfer chamber (114), a plurality of load lock chambers (130) in selective communication with the transfer chamber, and a plurality of processing chambers (110) coupled to the transfer chamber, whereby at least one such chamber can be directed toward the removal of native oxides (16, 34-39). Regarding the internal structure of the pre-clean chamber, Aruga describes a pedestal manifesting “superior durability with respect to fluorine plasma” (abstract). The pedestal is positioned within and movably coupled to a chamber body (6, 5-8; Fig. 6). The pedestal also comprises a top plate (160) supported by a support member (180), the former having a plurality of holes (104) and the latter having a plurality of vacuum grooves (156), these holes and grooves being in fluid communication (8, 15-38). It would have been obvious to incorporate this pedestal within Asakawa’s processing chamber due to the member’s enhanced durability. 
Further, Figure 3 of Bakli limns an annular liner (408), constituted by ring 410 and shield 412, whereby an aperture (362) is formed in the liner to enable fluid communication with an annular pumping channel (360) (6, 49ff). It is unclear if the aperture is formed as a single opening or a series of openings, but the Office considers these two alternatives to be obvious over the other, as a change in configuration is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966). It would have been obvious to integrate an exhaust liner within Asakawa’s chamber to promote the effective removal of processing byproducts from the chamber volume.
The “fluid channel” formed in the chamber body can simply be taken as the gate valve.
Lastly, regarding the new material, Matsuki discloses a processing chamber whose lid assembly comprises, in descending order, a first electrode (1), multiple second distribution plates (2), whereby the uppermost second distribution plate may be taken as the “second electrode,” and multiple third distribution plates (3), whereby the uppermost third distribution plate may be taken as the “gas distribution plate” (Fig. 3, [0026]). The space between the first and second electrodes may be taken as the “plasma cavity.” It would have been obvious to integrate this lid assembly within Asakawa’s process chamber to improve the uniformity of the etchant’s distribution.
Claim 9: The Matsuki’s second electrode includes a plurality of gas passages [0043]. 
Claims 10-11: One of Asakawa’s remaining processing chambers is a CVD chamber (16, 27-39).
Claims 14, 17: Collectively, the rejections of claims 1 and 8 address these limitations.
Claims 15-16: The rejections of claims 2 and 3 address these limitations.
Claim 18: The rejection of claim 7 addresses these limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716